Citation Nr: 1014397	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-41 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from July 1942 to 
January 1946.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied a claim 
service connection for the cause of the Veteran's death 
because the evidence was not new and material.  The RO did 
not reopen the claim and continued the previous denials of 
the appellant's claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of service connection for the cause of the 
Veteran's death is addressed in the Remand section and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1. In August 2002, the Board denied entitlement to service 
connection for the cause of the Veteran's death.  

2. Evidence received since the August 2002 Board decision 
raises a reasonable possibility of substantiating the service 
connection claim for the cause of the Veteran's death and the 
case is reopened.  




CONCLUSIONS OF LAW

1. An August 2002 Board decision, determining that service 
connection for the cause of death was not warranted, is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  

2. Evidence received since the August 2002 Board decision is 
new and material, and the appellant's service connection 
claim for cause of the Veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the appellant's claim.  This is so because the Board is 
taking action favorable to the appellant by reopening the 
claim of service connection for the cause of the Veteran's 
death and a decision at this point poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



II. New and material evidence claim 

	A. Legal Criteria

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2009).  The only exceptions are matters which 
fall under 38 U.S.C.A. § 1975 (jurisdiction of district 
courts); 38 U.S.C.A. § 1984 (suits on insurance matters); and 
matters which fall under 38 U.S.C. chapters 37 (housing and 
small business) and 72 (U.S. Court of Appeals for Veterans 
Claims).  38 C.F.R. § 20.1100(b) (2009).  

If a decision becomes final, a service connection claim may 
be reopened and considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence means: 1) Evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
2) Evidence which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final 
denial; and 3) Evidence that raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

        B. Analysis

Initially, in June 1988, the Board denied entitlement to a 
claim for service connection for the cause of the Veteran's 
death.  In August 2002, the Board again denied the claim.  
The Board found that the principal causes of death were 
cardiorespiratory failure, cardiomyopathy, and renal failure.  
A contributory cause of death was upper gastrointestinal 
bleeding.  At the time of his death, service connection was 
in effect for prostatitis with transurethral resection rated 
as 20 percent disabling; anxiety reaction rated as 10 percent 
disabling; and "polypoid degeneration of the right maxillary 
antrum, sinusitis" (now allergic rhinitis) rated as 
noncompensable.  The Board found the service-connected 
disabilities were not the principal or contributory causes of 
the Veteran's death.  Also, the causes of the Veteran's death 
developed many years after service and were not the result of 
a disease or injury incurred or aggravated during active 
service.  The Chairman of the Board has not ordered 
reconsideration and the August 2002 decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100(a).  

As the August 2002 Board decision is final, the appellant's 
service connection claim for cause of death may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See, 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett, 
83 F.3d at 1383.  

The evidence in the file at the time of the August 2002 Board 
decision includes: service treatment records; private 
treatment records; VA examinations; the Veteran's November 
30, 1985 death certificate; statements by the appellant; a 
February 1999 memorandum in which a VA doctor which addressed 
another Veteran's case; and a VA opinion and addendum.  

One piece of evidence includes a letter from Dr. Bolisay, the 
Veteran's treating physician for the last four years of his 
life.  The letter states: 

It is very possible that if this person was 
treated for Chronic Prostatitis and anxiety 
periodically for the last 41 years of his life, 
that over this period of time these illnesses for 
which he was receiving 30% disability income, 
could have conceivably contributed to the cause 
of his death by Cardiomyopathy and renal failure 
on November 30, 1985.  

Since the August 2002 Board decision the evidence added to 
the file includes: a second letter from Dr. Bolisay (written 
in May 2001 and received by VA in March 2006); a statement 
and new claim (written in June 2001 and received by VA in 
March 2006); other statements by the appellant; and private 
medical records from Ochsner hospital (mostly from 1982).  

Dr. Bolisay's May 2001 letter stated that the Veteran never 
underwent a kidney biopsy.  The doctor noted the Veteran was 
diagnosed with chronic glomerulonephritis and opined: "He 
had Chronic Prostatitis which contributed to his End Stage 
Kidney Disease.  [The Veteran] had Chronic Anxiety Reaction 
that contributed to his cardiac problem which eventually lead 
(sic) to Cardiomyopathy."  

The Board finds that new and material evidence has been 
received since the August 2002 Board decision.  Dr. Bolisay's 
May 2001 letter is significant evidence.  This evidence, 
either by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the service connection claim; it 
helps to show a nexus to service.  It raises a reasonable 
possibility of establishing the claim.  38 C.F.R. § 3.156(a) 
(2009).  The evidence is considered new and material and the 
claim for service connection for the cause of the Veteran's 
death.  


ORDER

The application to reopen the claim of service connection for 
the cause of the Veteran's death is granted, and to this 
extent the appeal is allowed.  


REMAND

As the Board has determined that new and material evidence 
has been submitted for the Veteran's service connection claim 
for a bilateral knee disability, it is necessary to consider 
whether the Veteran would be prejudiced by the Board 
proceeding to a decision on the merits.  

In a recent case, Hickson v. Shinseki, No. 07-1311 (Vet. App. 
March 31, 2010), the Court stated in dicta that when the 
Board reopens a claim after the RO has denied reopening that 
same claim, the matter generally must be returned to the RO 
for consideration of the merits because the RO should, in the 
first instance, consider that new evidence, as well as laws 
and regulations not previously considered, and decide the 
matter so as to preserve for that claimant the one review on 
appeal as provided by 38 U.S.C.A. § 7104.  

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction 
should re-adjudicate the claim of 
service connection for the cause of the 
Veteran's death.  If the decision 
remains in any way adverse to the 
appellant, she and her representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


